     Case 2:19-cv-01011-WBS-DMC Document 20 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL JEROME ISREAL,                            No. 2:19-CV-1011-WBS-DMC-P
12                      Plaintiff,
13            v.                                       ORDER
14   THOMAS A. FERRARA,
15                      Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On July 30, 2020, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-01011-WBS-DMC Document 20 Filed 09/11/20 Page 2 of 2

 1                    Accordingly, IT IS HEREBY ORDERED that:

 2                    1.    The findings and recommendations filed July 30, 2020, are adopted in full;

 3                    2.    Defendant’s motion to dismiss (ECF No. 17) is granted;

 4                    3.    Plaintiff’s Eighth Amendment excessive force claim against defendant

 5   Ferrara is dismissed without leave to amend;

 6                    4.    Plaintiff’s Fourteenth Amendment claim against defendant Ferrara is

 7   dismissed with leave to amend; and

 8                    5.    Plaintiff shall submit a first amended complaint within 30 days of the date

 9   of this order.

10   Dated: September 10, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
